*43Opinion

per curiam:

Plaintiff, a commissioned officer in the United States Marine Corps, sues for rental allowance for an officer of his rank and grade, without dependents, for the period from September 19, 1932, to October 6,1934, while serving with the Fourth Regiment, Marine Corps Expeditionary Force, at Shanghai, China.
*44The facts in the case show that there was made available to plaintiff by the Government one unfurnished room during his period of duty in China. Plaintiff is entitled to recover the difference in value between the one room made available and the value of those to which he was entitled under law, namely two rooms, amounting to $436.00. Francis v. United States, 89 C. Cls. 78; Beery v. United States, 87 C. Cls. 557; Byrne v. United States, 87 C. Cls. 241; Hartsel v. United States, 92 C. Cls. 127; Hollister v. United States, 92 C. Cls. 137; and Cornell v. United States, 93 C. Cls. 314. That plaintiff found the room assigned to him inadequate and obtained other quarters at his own expense, only using the room assigned him occasionally at night and to keep his uniforms in, does not remove the case from the above decisions.
Plaintiff is also entitled to recover $245.67 expended for rental of furniture for the unfurnished room made available by the Government. Larsen v. United States, 91 C. Cls. 304.
Plaintiff is entitled to recover the sum of $681.67. It is so ordered.